Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 02/25/2020 for application number 16/800,431. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1 – 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art found are: (i) Vedakkanmaruveedu et al., US 20140245032 ----system and method for thermal management in portable computing device using thermal resistance to predict optimum power levels by tracking the instantaneous temperature  and active power supply level [para 0043]; (ii) Bandholz et al., US 20090281761 A1 --- teaches an  apparatus and method for detecting an increase in measured thermal resistance of heat sink including monitoring temperature monitoring and notifying a system administrator if thermal resistance is greater than the threshold [para 0006], (iii) Schonath et al., US 6,491,426 ---teaches a system and method of evaluating thermal bond between a heat-producing and heat-absorbing including operating the device at first power level measuring a first temperature of or near the device, operating device at a second power level, measuring a second temperature and calculating the thermal resistance [abstract, fig.4 – 5].
The independent claims 1,10, and 19 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “receive an ambient temperature from the ambient temperature sensor; receive a first temperature from the first temperature sensor and a second temperature from the second temperature sensor; receive a first power level associated with the first memory channel and a second power level associated with the second memory channel from the memory module; determine a first thermal resistance of the first memory devices based upon the ambient temperature, the first temperature, and the first power level; and determine a second thermal resistance of the second memory device based upon the first temperature, the second temperature, and the second power level“, “ receiving, by a processor of the information handling system, a first temperature from the first temperature sensor and a second temperature from the second temperature sensor; receiving, by the processor, a first power level associated with the first memory channel and a second power level associated with the second memory channel from the memory module; calculating a first thermal resistance of the first memory devices based upon the first temperature and the first power level; and calculating a second thermal resistance of the second memory device based upon the second temperature and the second power level“, and “receiving, by a processor of the information handling system, a first temperature from the first temperature sensor and a second temperature from the second temperature sensor; receiving, by the processor, a first power level associated with the first memory channel and a second power level associated with the second memory channel from the memory module; calculating a first thermal resistance of the first memory devices based upon the first temperature and the first power level; and calculating a second thermal resistance of the second memory device based upon the second temperature and the second power level “ with temperature sensor arranged as described in claimed invention. The dependent claims 2 – 9, 11- 18 and 20 are also allowed as their respective independent claims 1, 10 and 19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186